
	

113 HRES 509 IH: Expressing support for designation of August 23 as “Black Ribbon Day” to recognize the victims of Soviet Communist and Nazi regimes.
U.S. House of Representatives
2014-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 509
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2014
			Mr. Shimkus submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Expressing support for designation of August 23 as Black Ribbon Day to recognize the victims of Soviet Communist and Nazi regimes.
	
	
		Whereas, on August 13, 1941, President Franklin D. Roosevelt and Prime Minister Winston Churchill
			 issued a joint declation of certain common principles in the national policies of their respective countries on which they
			 based their hopes for a better future for the world and the right of all peoples to choose the form of government under which they will live and self
			 government restored to those who have been forcibly deprived of them and that the people of countries may live in freedom;
		Whereas the United States Government has actively advocated for and continues to support the
			 principles by the United Nations Universal Declaration of Human Rights and
			 the United Nations General Assembly resolution 260 (III) of December 9,
			 1948;
		Whereas Captive Nations Week, signed into law by President Dwight D. Eisenhower in 1959, raised
			 public awareness of the oppression of nations under the control of
			 Communist and other nondemocratic governments;
		Whereas the European Parliament resolution on European conscience and totalitarianism of April 2,
			 2009, and the Black Ribbon Day resolution adopted by the Parliament of Canada of November 30, 2009, establish a day of
			 remembrance for victims of Communist and Nazi regimes to remember and
			 commemorate their victims;
		Whereas the extreme forms of totalitarian rule practiced by the Soviet Communist and Nazi regimes
			 led to premeditated and vast crimes committed against millions of human
			 beings and their basic and inalienable rights on a scale unseen before in
			 history;
		Whereas fleeing the Nazi and Soviet Communist crimes, hundreds of thousands of people sought and
			 found refuge in the United States;
		Whereas August 23 would be an appropriate date to designate as Black Ribbon Day to remember and never forget the terror millions of citizens in Central and Eastern Europe
			 experienced for more than 40 years by ruthless military, economic, and
			 political repression of the people through arbitrary executions, mass
			 arrests, deportations, the suppression of free speech, confiscation of
			 private property, and the destruction of cultural and moral identity and
			 civil society, all of which deprived the vast majority of the peoples of
			 Central and Eastern Europe of their basic human rights and dignity,
			 separating them from the democratic world by means of the Iron Curtain and
			 the Berlin Wall; and
		Whereas the memories of Europe’s tragic past cannot be forgotten in order to honor the victims,
			 condemn the perpetrators, and lay the foundation for reconciliation based
			 on truth and remembrance: Now, therefore, be it
	
		That the House of Representatives supports the designation of Black Ribbon Day to recognize the victims of Soviet Communist and Nazi regimes.
		
